Exhibit 99.7 (Text of graph posted to Ashland Inc.'s website concerning Ashland Performance Materials volume in metric tons) Metric Tons (inthousands)*# January February March April May June July August September October November December 12 Month Rolling Average (inthousands)*# January February March April May June July August September October November December *NOTE: August and September 2007 information (and 3 and 12 month rolling averages that contain August and September 2007 information) is affected by the 13 month foreign reporting impact described on the Business Fundamentals page of this website. #NOTE: On November 30, 2010, the Casting Solutions business was contributed into an expanded joint venture with Süd-Chemie and is no longer reflected in these numbers from December 2010 moving forward. All information presented subsequent to September 2011 includes activity related to ISP's elastomers business that was acquired on August 23, 2011.
